          Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 1 of 31



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 TEXAS LEAGUE OF UNITED LATIN                     §
 AMERICAN CITIZENS,                               §
                                                  §
 and                                              §
                                                  §
 NATIONAL LEAGUE OF UNITED                        §
 LATIN AMERICAN CITIZENS,                         §
                                                  §
 and                                              §
                                                  §
 JULIE HILBERG, individually and on               §
 behalf of others similarly situated,             §
                                                  §   CIVIL ACTION NO. 5:19-CV-00074-FB
               Plaintiffs,                        §
                                                  §
 v.                                               §
                                                  §
 DAVID WHITLEY, in his official capacity          §
 as Secretary of State for the State of Texas,    §
                                                  §
 And                                              §
                                                  §
 KEN PAXTON, in his official capacity as          §
 Attorney General for the State of Texas,         §
                                                  §
               Defendants.                        §

______________________________________________________________________________

    DEFENDANTS’ MOTION TO DISMISS UNDER RULES 12(b)(1) AND 12(b)(6)
______________________________________________________________________________

       State and federal law require the Texas Secretary of State to assist county election officials

in maintaining the accuracy of Texas’s voting rolls. To that end, the Texas Legislature has

mandated that the Texas Department of Public Safety (“DPS”) share information with the

Secretary of State for the express purpose of attempting to identify non-citizens who are registered

to vote. The Secretary of State does not investigate voter eligibility or cancel a voter’s registration


                                                  1
          Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 2 of 31



for non-citizenship, however, as that authority lies solely with county election officials. Rather,

the Secretary’s role is limited to providing guidance and information to the counties to ensure that

only eligible citizens can cast ballots.

        Consistent with his clear statutory duty, starting in March 2018, former Secretary of State

Rolando Pablos began working with DPS to obtain data regarding the citizenship of individuals at

the time they applied for Texas driver’s licenses or identification cards so that it could be compared

to the list of registered voters. On January 25, 2019, Secretary of State David Whitley’s office

provided counties the names of the registered voters who had presented evidence of non-

citizenship when they obtained a driver’s license or identification card. In doing so, his office

carefully described the nature of the information, and the limitations on counties’ ability to cancel

voter registrations based on that information:

        All records submitted through this process will need to be treated as WEAK
        matches, meaning that the county may choose to investigate the voter, pursuant to
        Section 16.033, Election Code, or take no action on the voter record if the voter
        registrar determines that there is no reason to believe the voter is ineligible. The
        county may not cancel a voter based on the information provided without first
        sending a Notice of Examination (Proof of Citizenship Letter) and following the
        process outlined in the letter. In order to help counties make a determination
        regarding whether or not to send a Notice of Examination or close the task without
        taking further action, information provided by DPS will be provided to each county
        for further review and comparison against the voter record.

Election Advisory No. 2019-02 1 (“Election Advisory”) (emphasis in original).

        Secretary Whitley has now been sued in three different federal courts for fulfilling his

statutory obligation. 2 Moreover, Plaintiffs in this case—the first case to be filed—also named


1
  Election Advisory No. 2019-02, “Use of Non-U.S. Citizen Data obtained from the Department
of Public Safety” (dated January 25, 2019), available at https://www.sos.state.tx.us/elections/
laws/advisory2019-02.shtml (last visited February 8, 2019).
2
  In addition to the original complaint filed in this Court on January 29, 2019, see ECF No. 1,
related cases have been filed in the Southern District of Texas, Corpus Christi Division, Garibay


                                                  2
          Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 3 of 31



Texas Attorney General Ken Paxton as a defendant. Plaintiffs allege that Attorney General Paxton

did nothing other than send out a press release and other communications confirming that he plans

to fulfill his duty to investigate claims of voter fraud. Thus, Plaintiffs ask this Court to enter an

injunction that would prevent two State officials from performing their roles as required by the

Texas Constitution, Texas statutes, and federal law.

       Defendants respectfully request that all claims against Secretary Whitley and Attorney

General Paxton be dismissed. Defendants are not responsible for canceling any voter’s registration

for non-citizenship. That role belongs to the counties. And even if the Plaintiffs had sued the

counties, they still have not alleged that they received notices of examination, let alone that any

eligible voter has been removed from the rolls as a result of the Election Advisory. If Plaintiffs do

receive a notice of examination, they can prevent cancellation by proving their citizenship within

30 days after receiving the notice and can contest cancellation should it occur, and county registrars

shall add names back to the rolls if they were wrongfully canceled. Further, if a citizen’s

registration is cancelled, their registration is required to be reinstated immediately if they

subsequently present proof of citizenship to the voting registrar. This can happen at any time,

including on election day if a citizen discovers this cancellation when casting a ballot. Thus,

Plaintiffs have not suffered an injury that is fairly traceable or redressable by an injunction against




v. Whitley, No. 2:19-cv-00040 (S.D. Tex. filed Feb. 2, 2019), and in the Southern District of Texas,
Galveston Division, Move Tex. Civic Fund v. Whitley, No. 3:19-cv-00041 (S.D. Tex. filed Feb. 4,
2019). Defendants are addressing these matters immediately. The plaintiffs in those cases also lack
standing, and their complaints suffer from a number of similar defects as Plaintiffs’ First Amended
Complaint. However, Defendants are alternatively requesting from the Southern District Courts
that they stay, dismiss, or transfer their cases to this Court for disposition pursuant to the first-to-
file rule. See, e.g., Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599, 603 (5th Cir. 1999)
(“Under the first-to-file rule, when related cases are pending before two federal courts, the court
in which the case was last filed may refuse to hear it if the issues raised by the cases substantially
overlap.”).
                                                   3
             Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 4 of 31



Defendants, and therefore Plaintiffs lack standing and have not stated a claim upon which relief

can be granted.

        Secretary Whitley and Attorney General Paxton, each in their official capacities, hereby

move to dismiss with prejudice all of Plaintiffs’ claims against them pursuant to Rules 12(b)(1)

and 12(b)(6) of the Federal Rules of Civil Procedure.

                                           BACKGROUND

        I.      Texas’s Election System

        Secretary Whitley’s constitutional role requires him to assist county election officials and

ensure the uniform application and interpretation of election laws throughout Texas. See, e.g., Tex.

Const. art. 4, § 21; Tex. Elec. Code § 31.001. Secretary Whitley’s Elections Division provides

assistance and advice to election officials and the general public on the proper conduct of elections,

including hosting seminars and election schools, providing calendars, prescribing forms, certifying

ballots, funding primary elections, and providing legal interpretations of election laws to election

officials. See, e.g., Tex. Elec. Code §§ 31.003 (duty to maintain uniformity of application of

election laws), 31.004 (duty to provide assistance and advice to all election authorities), 31.005

(authority “to protect the voting rights of the citizens of this state”), 31.0055 (duty to maintain a

voting-rights hotline), 31.006 (duty to refer complaints alleging criminal conduct to the Attorney

General). Secretary Whitley also is required by law to maintain a computerized voter registration

list that accurately reflects the official voter roll of the State for use by election officials in Texas.

See id. § 18.061.

        Local election officials, in turn, are charged with conducting elections in Texas, including

maintaining voter rolls as the voter registrar. See, e.g., id. § 12.001 (designating a local official as

the voter registrar). Each county can assign the duties of the voter registrar to the county clerk, an



                                                    4
           Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 5 of 31



elections administrator, or the tax assessor-collector. See id. Each registrar is authorized by statute

to use any lawful means to investigate registration eligibility. Id. § 16.033. And only the registrar—

that is, the local election official—can cancel any individual’s voter registration. See id. §§ 16.031-

.0332.

         The process for cancelling a voter’s registration is codified in statute and entails a number

of protections to ensure that eligible voters do not forfeit the right to vote. The registrar must first

investigate whether the registered voter is currently eligible to vote. Tex. Elec. Code § 16.033. The

law further directs the registrar to take certain actions if he or she “has reason to believe that a

voter is no longer eligible for registration.” Id § 16.033(b). The registrar is not permitted to cancel

a voter’s registration before notifying the voter, in writing and sent by forwardable mail to the

voter’s mailing address and any other addresses known to the registrar, that the voter’s registration

status is under investigation. Id. The notice of examination, as it is called, must specify what

information is needed to determine the voter’s eligibility. Id. § 16.033(c)(1). And the notice must

advise the recipient that the requested information must be received within thirty days or the

voter’s registration will be subject to cancellation. Id. § 16.033(c)(2).

         In the event that a voter’s registration is investigated because the registrar has reason to

believe that the voter is a non-citizen, the notice of examination will ask for proof of citizenship.

A voter may prove his or her citizenship by submitting a birth certificate, United States passport,

certificate of naturalization, or any other form prescribed by the Secretary of State. Id.

§ 16.0332(a). And state law allows voters to submit responsive documentation by “personal

delivery, mail, telephonic facsimile machine, or any other method of transmission.” Id. § 1.007(c).

         State law requires the registrar to cancel a voter’s registration if the registrar determines

that the voter is ineligible based on the voter’s reply to the notice of examination. Id. § 16.033(d).



                                                   5
          Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 6 of 31



Registration is automatically cancelled if the voter does not respond within 30 days of the notice,

or if the notice is returned undeliverable with no forwarding information available. Id. But a voter

whose registration is cancelled could still submit proof of citizenship and be reinstated

immediately by the registrar. Id. § 16.037(a), (d).

       Voters whose registration is cancelled can also request a hearing with the registrar. Id.

§ 16.061. Upon submitting a signed request for a hearing, an individual’s voter registration is

reinstated and a hearing is scheduled within 10 days. Id. §§ 16.037, 16.064. At the hearing, the

voter may appear personally or submit an affidavit without appearing. Id. § 16.064. And if the

voter disagrees with the registrar’s determination at the hearing, the voter can seek judicial review

of the decision, during which time any cancellation of the individual’s voter registration is delayed.

See id. § 17.005. Only after a district court rules on the appeal is an individual finally subject to

cancellation of their voter registration. See id. § 17.008.

       Finally, an individual whose voter registration is cancelled can cast a provisional ballot.

Election officials at polling locations must provide provisional ballots to voters who claim to be

eligible voters but whose names are not on the list of registered votes. 52 U.S.C. § 21082 (requiring

provisional ballots); Tex. Elec. Code § 63.011 (same); 1 Tex. Admin. Code § 81.172(a)(5) (same).

The voter can submit proof of citizenship to the registrar and be reinstated immediately or at any

time before the provisional ballots are counted. Tex. Elec. Code § 16.037(d). Upon receipt of the

necessary documentation, the registrar would note that the voter was erroneously removed from

the rolls, 1 Tex. Admin. Code § 81.175(c)(4)(E), and restore him or her to the rolls, id.

§ 81.175(c)(7) (“For purposes of voter registration, the copied Provisional Ballot Affidavit

Envelope serves as an original voter registration application or change form.”).




                                                  6
          Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 7 of 31



       The Office of Attorney General (OAG) has statutory authority to investigate and prosecute

election offenses statewide. Tex. Elec. Code §§ 273.001, 273.021. These offenses include the

misdemeanor offense of unlawful registration, id. § 13.007, and the felony offense of illegal voting,

id. § 64.012. OAG can investigate election matters on its own initiative. Id. § 273.001(b). OAG

can also receive notices of unlawful voting from registrars, id. §§ 15.028, 273.001(c), and referrals

of election-related complaints from the Secretary of State, id. § 273.001(d). OAG does not have

statutory authority to conduct list maintenance or remove registered voters from voter rolls. See

id. §§ 273.001 et seq.

        II.    Election Advisory No. 2019-02

       An individual must be a United States citizen to vote in Texas. Tex. Elec. Code

§ 11.002(a)(2). By statute, personal information contained in DPS motor vehicle records must be

disclosed to the Secretary of State and used “in connection with any matter of . . . voter registration

or the administration of elections by the secretary of state.” Tex. Transp. Code § 730.005(9); see

also id. § 521.044(a)(6) (separately authorizing disclosure of social security number information).

The Texas Legislature has manifested its intent that this information be used to ensure the integrity

of Texas’ voter rolls.

       The bill requiring DPS to disclose motor vehicle data to the Secretary of State—codified

under section 730.005 of the Texas Transportation Code—was enacted in 2013. The law passed

the Texas Senate unanimously and secured approval in the Texas House by a broadly bipartisan

vote of 123 to 14. Acts 2013, 83rd Leg., ch. 1012 (H.B. 2512). The leaders of the Texas Democratic

Party and the Republican County Chairs Association testified in favor of the bill. Tex. B. Ann.,

H.B. 2512 (May 3, 2013). The bill’s supporters explained that the Secretary of State’s office is

“required to maintain the accuracy of the voter rolls and does not currently have all the necessary



                                                  7
          Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 8 of 31



tools at its disposal.” Id. They contended that the bill’s purpose was to help solve that deficiency.

By requiring DPS to share the personal data that it receives when individuals apply for driver’s

licenses and personal identification cards, they maintained, the bill would “improve accuracy in

verifying the voter rolls.” Id.

        Pursuant to this legislative directive, Secretary Whitley obtained from DPS information

“regarding individuals who provided documentation to DPS showing that the person is not a

citizen of the United States during the process of obtaining or acquiring a Texas Driver License or

Personal Identification Card.” Election Advisory at 1. Looking at data only from “current

(unexpired) Driver License and Personal Identification cards” that met matching criteria described

in the Election Advisory, Secretary Whitley compiled the list of individuals registered to vote who

had previously been determined by DPS not to be citizens. Id.

        Secretary Whitley did not tell the counties that any individual on the list was an illegally

registered voter. The Election Advisory stresses that “counties are not permitted, under current

Texas law, to immediately cancel the voter as a result of any non-U.S. Citizen matching

information provided.” Id. at 2-3. The Election Advisory unequivocally advises the registrar to

“determin[e] whether or not the information provides the registrar with reason to believe the person

is no longer eligible for registration.” Id. at 2. Indeed, under this matching and information-sharing

process, there is no obligation for the registrar to do anything at all; the registrar must treat all

records submitting via this process “as WEAK matches, meaning that the county may choose to

investigate the voter, pursuant to Section 16.033, Election Code, or take no action on the voter

record if the voter registrar determines that there is no reason to believe the voter is ineligible.” Id.




                                                   8
          Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 9 of 31



at 2 (emphasis added). 3 That is despite those same matching criteria justifying an automatic

transfer of registration among counties in certain circumstances. Tex. Elec. Code § 18.0681. The

Election Advisory makes clear, however, that county voter registrars who received the data from

this matching process are not required to conduct any investigation “if they do not believe that a

voter is ineligible to vote.” Election Advisory at 3. And if a voter registrar does choose to

investigate, they have “the right to use any lawful means to investigate whether a registered voter

is currently eligible.” Id. at 2. As with other list-maintenance activities, this is an iterative process

involving collaboration between the State and counties to assist counties in fulfilling their

investigative role.

        Contrary to Plaintiffs’ gross mischaracterization of the Election Advisory as a “voter

purge,” this matching process is simply an effort to provide additional information to voter

registrars throughout the State—at the behest of the Legislature—to help election officials

discharge their obligations to safeguard the integrity of the State’s voter rolls by preventing

ineligible persons from casting votes. As described above, this process of investigating citizenship

status is mandated by statute and affords the individuals at issue ample opportunity to provide the

necessary documentation to prove that they are eligible voters. See Tex. Elec. Code § 16.0332.

Accordingly, the Election Advisory does not mandate that any action be taken against any voter.

It merely outlines the process by which DPS data will be shared with local election officials, and

leaves to them the decision whether to investigate any particular voter.




3
  See also Election Advisory at 3 (“For the matching notifications originating from DPS data, the
[registrar] has the choice to either . . . Send a Proof of Citizenship Letter (Notice of Examination)
to the voter; thereby starting the 30-day countdown clock before cancellation, or . . . Take no
action on the voter record and simply close the task as RESOLVED.”) (emphases added).
                                                   9
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 10 of 31



       III. Allegations Against Secretary Whitley

       Notwithstanding Plaintiffs’ soaring rhetoric, Secretary Whitley is not alleged to have done

anything other than issue the Election Advisory. As described above, Plaintiffs’ allegations that

Secretary Whitley is implementing a voter purge program—or doing anything other than providing

data to local election officials, who will then decide whether to investigate pursuant to state law—

are flatly contradicted by the clear language of the Election Advisory. Cf., e.g., Compl. ¶¶ 1-9.

Secretary Whitley is alleged to have sent out the Election Advisory, which instructs registrars that

“they could use these matches” to conduct further investigations. Id. ¶ 27 (emphasis added).

Secretary Whitley is further alleged to have issued a press release, id. ¶¶ 29-31, and to have been

in contact with county officials regarding the Election Advisory and voter data. See id. ¶¶ 43, 62.

Plaintiffs do not allege that Secretary Whitley sent a single letter to a voter or that he cancelled

any voter’s registration.

       IV.     Allegations Against Attorney General Paxton

       The allegations against Attorney General Paxton are even more disconnected from the

relief Plaintiffs seek. Attorney General Paxton is not alleged to have done anything other than use

Twitter to acknowledge the Election Advisory and issue a press release regarding his prosecutorial

authority over election-related crimes. See id. ¶¶ 7, 60. There is no allegation that Attorney General

Paxton has yet investigated or prosecuted, or threatened to investigate or prosecute, any individual

whose name was identified through Secretary Whitley’s matching process.

       V.      Remaining Factual Allegations

       Plaintiffs’ remaining factual allegations have little to do with Defendants, and instead relate

to what they contend could happen where voter registrars elect to initiate investigations. Plaintiffs

largely gloss over the facts that the decision whether to investigate is entirely within the authority



                                                 10
             Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 11 of 31



of local election officials, that the ability to cure any notice of examination is entirely within the

control of the voters themselves, and that voters will not be prevented from casting provisional

ballots should their local election officials wrongfully cancel their voter registration. See id. ¶¶ 32-

54. Plaintiffs also misconstrue the Election Advisory. See id. ¶¶ 55-63. The allegations related to

Plaintiff Hilberg make clear that it is third parties who are not before this Court that are responsible

for the status of Ms. Hilberg’s voter registration. See id. ¶¶ 64-73. Finally, Plaintiffs’ class

allegations are conclusory, insufficient, and fail to mention Attorney General Paxton at all. See id.

¶¶ 74-81.

                                      LEGAL STANDARDS

        I.       Rule 12(b)(1)

        When the court lacks the statutory or constitutional power to adjudicate a case, the case is

properly dismissed for lack of subject-matter jurisdiction. Hooks v. Landmark Indus., Inc., 797

F.3d 309, 312 (5th Cir. 2015). “The burden of proof for a Rule 12(b)(1) motion to dismiss is on

the party asserting jurisdiction,” so that “the plaintiff constantly bears the burden of proof that

jurisdiction does, in fact, exist.” Raj v. La. State Univ., 714 F.3d 322, 327 (5th Cir. 2013). Under

this rule, this Court “has the power to dismiss for lack of subject matter jurisdiction on any one of

three separate bases: (1) the complaint alone; (2) the complaint supplemented by undisputed facts

evidenced in the record; or (3) the complaint supplemented by undisputed facts plus the court’s

resolution of disputed facts.” Freeman v. United States, 556 F.3d 326, 334 (5th Cir. 2009).

        II.      Rule 12(b)(6)

        “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to

state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches Litig., 495 F.3d

191, 205 (5th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[A]



                                                  11
             Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 12 of 31



plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555 (citations, quotation marks, and alterations omitted). “[T]he tenet that a

court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions,” and “mere conclusory statements[] do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662,

678-79 (2009).

                                            ARGUMENT

        I.       The Court Lacks Jurisdiction Because Plaintiffs Do Not Have Standing

        Subject-matter jurisdiction is a threshold question that this Court must determine before

addressing the merits of a case. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006) (“If a

dispute is not a proper case or controversy, the courts have no business deciding it, or expounding

the law in the course of doing so.”). Rule 12(b)(1) of the Federal Rules of Civil Procedure allow a

party to challenge the subject matter jurisdiction of the district court to hear a case. Fed. R. Civ. P.

12(b)(1); Wright & Miller, 5B Federal Practice and Procedure § 1350 (3d. ed) (explaining that a

Rule 12(b)(1) motion “raises the fundamental question whether the federal district court has

subject matter jurisdiction over the action before it”). The burden of proof for a Rule 12(b)(1)

motion to dismiss is on the party asserting jurisdiction, Ramming, 281 F.3d at 161, and courts must

presume that federal jurisdiction is lacking “unless the contrary appears affirmatively in the

record,” DaimlerChrysler Corp., 547 U.S. at 342 n.3.

        In determining whether federal jurisdiction exists, the fundamental question is whether the

dispute presents a “case” or “controversy” within the meaning of Article III. Simon v. E. Ky.

Welfare Rights Org., 426 U.S. 26, 37 (1976) (“No principle is more fundamental to the judiciary’s

proper role in our system of government than the constitutional limitation of federal-court



                                                  12
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 13 of 31



jurisdiction to actual cases or controversies.”). “[T]hat a litigant have standing to invoke the

authority of a federal court ‘is an essential and unchanging part of the case-or-controversy

requirement of Article III.’” DaimlerChrysler Corp., 547 U.S. at 342 (quoting Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560 (1992)). To establish standing, a claimant must present (1) an actual

or imminent injury that is concrete and particularized, (2) fairly traceable to the defendant’s

conduct, and (3) redressable by a judgment in the claimant’s favor. Id.

       Here, Plaintiffs’ claimed injuries satisfy none of the three elements that comprise the

“irreducible constitutional minimum of standing.” Id. The alleged injuries fail to satisfy the injury-

in-fact component because they are not “actual or imminent,” but at best merely “conjectural and

hypothetical.” Id. (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)). Their claims

are not traceable to Defendants because the injury they complain of is the result of “the independent

action of some third party not before the court.” Id. (quoting Simon, 426 U.S. at 41-42). And it is

entirely “speculative” that a favorable decision would redress the injuries that Plaintiffs alleged.

Because standing is lacking in this case, this Court should dismiss for want of jurisdiction.

               A.      Conduct at Issue

       Plaintiffs allege that they are injured by the disclosure of voter data required by state laws

aimed at protecting the integrity of the electoral process. Along with Congress and state

legislatures across the country, the Texas Legislature has sought to safeguard the voting rights of

legal voters by equipping state and local officials to stop voter fraud. See, e.g., 42 U.S.C. § 1973gg-

3(b) (explaining that confirming accurate voter registration “protect[s] the integrity of the election

process”). The Commission on Federal Election Reform chaired by former President Jimmy Carter

and former Secretary of State James A. Baker III noted that measures to ensure accurate voter

registration lists are necessary because “[t]he electoral system cannot inspire public confidence if



                                                  13
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 14 of 31



no safeguards exist to deter or detect fraud.” Building Confidence in U.S. Elections § 2.5 at 18

(Sept. 2005), available at https://www.eac.gov/assets/1/6/Exhibit%20M.PDF. And the Supreme

Court has stated that the protection of election integrity “is not a deficiency in the democratic

system but a necessary consequence of the community’s process of political self-definition.”

Cabell v. Chavez-Salido, 454 U.S. 432, 439 (1982).

       Numerous election-integrity laws are pertinent to the facts surrounding Plaintiffs’ claims.

To begin, DPS is mandated to disclose motor vehicle records “in connection with any matter of . . .

voter registration or the administration of elections by the secretary of state.” Tex. Trans. Code

§ 730.005(9). Likewise, the voter registrar in each county is authorized to “investigate whether a

registered voter is currently eligible for registration in the county.” Tex. Elec. Code § 16.033. The

law further directs the registrar to take certain actions if he or she “has reason to believe that a

voter is no longer eligible for registration.” Id § 16.033(b). Under such circumstances, the registrar

must notify the voter in writing that the voter’s registration status is under investigation. Id. Among

other things, such notice must include “a warning that the voter’s registration is subject to

cancellation if the registrar does not receive an appropriate reply on or before the 30th day after

the notice is mailed.” Id. § 16.033(c). If the voter does not reply within the statutory period or the

notice is returned undelivered and no forwarding address is available, the law requires the registrar

to remove the voter from the rolls. Id. § 16.033(d).

       Moreover, Texas law requires a matching process to ensure the accuracy of the voter rolls.

As the supervisor of this process, the Secretary of State is required to “periodically compare the

information regarding voters maintained as part of the statewide computerized voter registration

list to determine whether any voters have more than one voter registration record on file.” Id.

§ 18.0681. And as part of the matching process, the Secretary is further instructed to create



                                                  14
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 15 of 31



matching criteria that “produce the least possible impact on Texas voters; and fulfill [the

Secretary’s] responsibility to manage the voter rolls.” Id. § 18.0681(b). Finally, the law provides

guidance based on whether the matches are “weak” or “strong.” Relevant here, the Secretary “may

inform the county of the voter’s residence that a weak match exists.” Id. § 18.0681(c).

        Plaintiffs allege no more than the operation of the State’s election-integrity laws. Last year,

former Secretary of State Pablos began working with DPS to obtain information about non-citizen

holders of driver’s licenses or personal identification cards. Election Advisory at 1. DPS is required

to share such records in connection with the Secretary’s duty to administer elections and maintain

accurate voter registration lists. Tex. Trans. Code § 730.005(9). The Secretary of State’s office and

DPS worked together to disseminate information using the strongest matching criteria to “produce

the least possible impact on Texas voters.” Tex. Elec. Code § 18.0681(b). For example, the

information was limited to individuals with active DPS driver’s licenses or identification cards

who provided documentation to DPS showing they were non-citizens within the last six years.

Election Advisory at 1.

        After the matching process was complete, Secretary Whitley provided information related

to the matches to the voter registrar in each applicable county. In his advisory to registrars,

Secretary Whitley emphasized that the sharing of the voter data obtained from DPS did not change

or modify the registrar’s rights and responsibilities under the Texas Election Code. Election

Advisory at 1. Secretary Whitley cited the statutory provision authorizing the registrar to

investigate based on a reasonable belief that a voter is no longer eligible for registration. Id. (citing

Tex. Elec. Code § 16.033(b)). And he pointed to the legislatively-provided framework for

conducting these investigations, noting that the notice should be delivered by forwardable mail




                                                   15
           Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 16 of 31



and that non-responses within the prescribed period and notices returned as non-delivered would

result in the voter’s removal from the rolls. Id. at 1-2 (citing Tex. Elec. Code § 16.033(c)-(d)).

        Secretary Whitley underscored the point that the purpose of the information sharing was to

expand the data set available to the registrars. Election Advisory at 1. As state law makes clear,

the registrar is ultimately responsible for determining whether there is a reasonable basis for

investigating a voter’s eligibility. Id. Secretary Whitley noted that the matching process produced

only “weak” matches—again, even though the matching criteria itself was robust—and advised

the registrars accordingly that they may choose to investigate or take no action at all. Id. at 2.

        Secretary Whitley issued a statement indicating that “[i]ntegrity and efficiency of elections

in Texas require accuracy of our state’s voter rolls, and my office is committed to using all

available tools under the law to maintain an accurate list of registered voters.” Secretary Whitley

Issues Advisory on Voter Registration List Maintenance Activity (Jan. 25, 2019), available at

https://www.sos.state.tx.us/about/newsreleases/2019/012519.shtml. Attorney General Paxton

issued a statement in response to Secretary Whitley’s election advisory, noting that “[n]othing is

more vital to preserving our Constitution than the integrity of our voting process, and my office

will do everything within its abilities to solidify trust in every election in the state of Texas.” Texas

Secretary of State’s Office Discovers Nearly 95,000 People Identified by DPS as Non-U.S.

Citizens    are        Registered   to   Vote   in    Texas    (Jan.    25,    2019),    available    at

https://www.texasattorneygeneral.gov/news/releases/ag-paxton-texas-secretary-states-office-

discovers-nearly-95000-people-identified-dps-non-us-citizens.

                  B.       Plaintiff Hilberg Lacks Standing

        The Individual Plaintiff, Julie Hilberg, is a U.S. citizen and a Texas resident. Compl. ¶ 19.

She became a naturalized citizen in 2015 and voted in the 2016 and 2018 elections. After Secretary



                                                     16
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 17 of 31



Whitley’s advisory, Plaintiff Hilberg became concerned based on the date she received her driver’s

license that she may be among the voters who provided documentation to DPS indicating that she

was a non-citizen. Id. ¶¶ 66, 71. She then spoke with the election administrator in her county and

was informed that her name was on the DPS list. Id. ¶ 72. Based on these facts, Plaintiff Hilberg

asserts that Defendants have burdened her right to vote and violated section 11(b) of the Voting

Rights Act by threatening her not to exercise her right to vote.

       There is certainly no “real and immediate” threat that Plaintiff Hilberg’s right to vote will

be violated. Lyons, 461 U.S. at 102. Her claimed injury depends on an attenuated chain of events,

none of which has occurred here. As an initial matter, for Plaintiff Hilberg to suffer “actual and

imminent” harm, the county register would have to send her a notice based on a reasonable belief

that Hilberg is ineligible to vote. Tex. Elec. Code § 16.033(b); Lujan, 504 U.S. at 560. Registrars

are prohibited from unilaterally removing a voter from the rolls without notice. Tex. Elec. Code

§ 16.033(c)-(d). And Secretary Whitley emphasized that the matches were “weak” matches, and

that registrars could take no action at all based on the DPS data. Election Advisory at 2.

       Moreover, even if the registrar were to investigate Plaintiff Hilberg, it is entirely

speculative to conclude that she would somehow be removed from the voting rolls. Such an

outcome would mean that either Hilberg did not receive the notice or failed to submit a timely

response, or that the register erroneously removed her from the list after she presented proof of her

naturalization. In the event Hilberg were in fact removed from the voter rolls in error, Texas law

provides for immediate reinstatement following receipt of information establishing proof of

citizenship. Tex. Elec. Code §§ 1.007(c), 16.037(d). By statute, that information can be emailed,

personally delivered, mailed, or even faxed to the registrar. Id. And in the event Hilberg discovered

such an error on the date of an election, Texas law would allow her to vote provisionally and



                                                 17
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 18 of 31



submit citizenship proof immediately or any time before the provisional ballots are counted. See,

e.g., Tex. Elec. Code §§ 63.011, 65.054.

       In sum, Hilberg’s ability to vote would be impaired only if she is investigated, and her

registration is cancelled because she does not timely provide proof of citizenship, and she is not

reinstated because she does not provide proof after cancellation, and her provisional vote is not

counted because she does not provide proof before her provisional ballot is counted. Because

numerous statutory safety valves exist to protect Hilberg’s registration status, any claim that she

has been injured is purely speculative. Hilberg has suffered no “actual or imminent” harm and

cannot therefore satisfy standing requirements. See Lujan, 504 U.S. at 560; see also Clapper v.

Amnesty Int’l USA, 568 U.S. 398, 411 (2013).

       Nor are Plaintiff Hilberg’s alleged injuries traceable to Defendants. Secretary Whitley

merely shared data with the county registrars. What these officials do with the data, Secretary

Whitley repeatedly stressed, was for them to decide, in accordance with applicable law. There is

simply no “causal connection” between Plaintiff’s Hilberg’s claimed injury and Defendants’

conduct. Id. Secretary Whitley merely provided county registrars with additional information

pursuant to a mandatory disclosure statute. He did not direct registrars to remove a single voter

from the rolls based solely on the data provided. For Plaintiff Hilberg to suffer an injury, there

would have to be “independent action” by the county registrar. Id. (quoting Simon, 426 U.S. at 41-

42). Thus, Plaintiff Hilberg’s present claims against Defendants must be dismissed. Id.

       Finally, Plaintiff Hilberg’s claims are not redressable by a decision in her favor. She asks

this Court to declare unlawful the matching process and Defendants’ public statements about data

derived as a result of that process and to prevent Defendants or election officials to take any action

based on Secretary Whitley’s advisory. But this relief would require this Court to strike down state



                                                 18
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 19 of 31



law without redressing any actual harm to Plaintiff Hilberg. And, in any event, Secretary Whitley’s

advisory and Defendants’ related statements did not direct local election officials to take any

action. Thus, even if the Court were to take the extraordinary step of declaring the public

statements of two statewide officials to be unlawful, Plaintiff Hilberg’s status would remain

unchanged. With or without Defendant’s public statements and the Secretary’s advisory, the

registrars can still make an independent determination of whether to investigate the eligibility of

voters across the state. Therefore, the requested declaratory or injunctive relief would not redress

any action by Defendants that allegedly harmed any voter in Texas.

        Likewise, Attorney General Paxton did not even remotely cause an injury-in-fact. County

registrars—not the Office of Attorney General—are responsible for maintaining accurate voting

registration lists. OAG has no authority to conduct list maintenance or remove registered voters

from voting lists. See Tex. Elec. Code § 273.001 et seq. Accordingly, the Attorney General could

not and, in fact, did not direct any local official to take a particular action with respect to Plaintiff

Hilberg or any other resident of Texas. The Attorney General did nothing more than use Twitter

and issue a press release concerning election offenses over which the Office of Attorney General

has concurrent jurisdiction. To find any causal connection between the Attorney General’s public

statements and the harm complained-of here would extend federal jurisdiction far beyond its

Article III limitations into public policy matters that are “not of a Judicial Nature.”

DaimlerChrysler, 547 U.S. at 342 (quoting James Madison, 2 Records of the Federal Convention

of 1787, at 430 (M. Farrand ed. 1966)). Because Plaintiff Hilberg suffered no “actual or imminent”

harm causally connected to the Attorney General’s statements, her claims against the Attorney

General must be dismissed for want of jurisdiction. See Lujan, 504 U.S. at 560.




                                                   19
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 20 of 31



               C.      The Organizational Plaintiffs Lack Standing

       The Organizational Plaintiffs can establish their standing through either of two theories,

appropriately called “associational standing” and “organizational standing.” OCA-Greater

Houston v. Texas, 867 F.3d 604, 610 (5th Cir. 2017). They do not allege that they have standing

to sue on behalf of their members who “would otherwise have standing . . . in their own right,”

Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 343 (1977). Nor could they do so

because, as explained, no individual member has standing. Instead, the League of United Latin

American Citizens (LULAC) and the Texas chapter of LULAC (Texas LULAC) claim

organizational standing based on the claim that Texas LULAC will have to divert “resources to

educating the Latino community about this unlawful voter purge program and assisting its

members and Latinos throughout the state to response to improper notices threatening cancellation

of their voter registration.” Compl. ¶ 18.

       To demonstrate standing, then, the Organizational Plaintiffs must satisfy the same three-

part standing applicable to individual plaintiffs. OCA-Greater Houston, 867 F.3d at 610. But the

Organizational Plaintiffs’ claimed injury is as speculative, non-traceable, and non-redressable as

Plaintiff Hilberg’s. The Organizational Plaintiffs complain that they may have to devote resources

to educating members about the matching process, but they identify no particular individual who

has received a notice from a registrar concerning his or her registration status, or who has

approached Texas LULAC for assistance in documenting voting eligibility. And even if

individuals approached Texas LULAC, they would merely have to provide education on the law

of Texas. As already stated, the disclosure and use of DPS data was mandatory and any action by

a registrar must be based on the registrar’s reasonable belief that the voter may be ineligible, not

on Secretary Whitley’s advisory or Attorney General Paxton’s public statements.



                                                20
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 21 of 31



       Furthermore, complying with the notice is merely a function of following the procedures

set forth in statute. Tex. Elec. Code § 16.033. Thus, this case is wholly distinguishable from OCA-

Greater Houston, where the organizational plaintiffs had to engage in “in-depth conversations”

because the pertinent state and federal law requirements were not identical. OCA-Greater Houston,

867 F.3d at 608, 610. Here, the Organizational Plaintiffs at most would merely have to point to

state law, which clearly sets forth the standards and processes that control the maintenance of

accurate voting rolls to ensure election integrity. And in the event that anyone is investigated, there

would be no “causal connection” between Organizational Plaintiffs’ alleged injury and

Defendants’ action. See Lujan, 504 U.S. at 560. As explained, the basis for the investigation would

be the registrar’s independent determination, not Defendants’ advisory and public statements. For

that same reason, ruling against Defendants would not redress the Organizational Plaintiffs’

purported harm because they could still be approached by individuals seeking advice on

responding to notice issued pursuant to state election law. Because the Organizational Plaintiffs

fail to meet each of the standing requirements, this Court lacks jurisdiction over their claims.

       In sum, Plaintiffs fail to satisfy any of the standing components and, therefore, their claims

must be dismissed for want of jurisdiction under Rule 12(b)(1).

       II.     Plaintiffs Fail to State a Claim on Which Relief May Be Granted

               A.      Plaintiffs’ Fourteenth and First Amendment Claims Must Fail

       Plaintiffs fail to plead any facts in support of their broad, conclusory assertion that the

matching process imposes a severe discriminatory burden on naturalized citizens, and do not

otherwise offer facts to overcome the neutral, non-discriminatory interests advanced by the State

as justification for the matching process. A court evaluating a constitutional challenge to an

election regulation must “weigh the asserted injury to the right to vote against the precise interests



                                                  21
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 22 of 31



put forward by the State as justifications for the burden imposed by its rule.” See Crawford v.

Marion Cty. Election Bd., 553 U.S. 181, 203 (2008). To do this, courts apply a balancing test

derived from two Supreme Court decisions, Anderson v. Celebrezze, 420 U.S. 780 (1983), and

Burdick v. Takushi, 504 U.S. 428 (1992). “When evaluating a neutral, nondiscriminatory

regulation of voting procedure, [the Court] must keep in mind that a ruling of unconstitutionality

frustrates the intent of the elected representatives of the people.” See Crawford, 553 U.S. at 203.

        In passing judgment, the court “must weigh ‘the character and magnitude of the asserted

injury to the rights protected by the First and Fourteenth Amendments that the plaintiff seeks to

vindicate’ against ‘the precise interests put forward by the State as justifications for the burden

imposed by its rule,’ taking into consideration ‘the extent to which those interests make it necessary

to burden the plaintiff’s rights.’” Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at 789).

State rules that impose a severe burden on constitutional rights must be “narrowly drawn to

advance a state interest of compelling importance.” Id. “Lesser burdens, however, trigger less

exacting review, and a State’s ‘important regulatory interests’ will usually be enough to justify

‘reasonable nondiscriminatory restrictions.’” Timmons v. Twin Cities Area New Party, 520 U.S.

351, 358 (1997) (internal citations omitted).

                1.      The Character and Magnitude of Plaintiffs’ Alleged Injuries Do Not
                        Qualify as a Substantial Burden on the Right to Vote

        “To deem ordinary and widespread burdens severe would subject virtually every electoral

regulation to strict scrutiny, hamper the ability of the States to run efficient and equitable elections,

and compel federal courts to rewrite state electoral codes.” Crawford, 553 U.S. at 197. “The

Constitution does not require that result, for it is beyond question that the States may, and

inevitably must, enact reasonable regulations of parties, elections, and ballots to reduce election-

and campaign-related disorder.” Id (internal quotations omitted).

                                                   22
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 23 of 31



        Given the fact that Plaintiffs have advanced a broad attack on the constitutionality of the

matching process, seeking relief that would invalidate it in all its applications, they bear a heavy

burden of persuasion. See id. at 200. Plaintiffs ask this Court, in effect, to look specifically at a

small number of voters who may experience a special burden and weigh their burdens against the

State’s broad interests in protecting election integrity. See Compl. ¶ 9, p.20-21 (Prayer for Relief).

Aside from conclusory and speculative assertions, Plaintiffs do not offer any facts regarding the

magnitude of the burden on this narrow class of voters or the portion of the burden imposed on

them that is fully justified. See Crawford, 553 U.S. at 200.

        Plaintiffs complain that having to provide proof of citizenship within thirty days from the

date they received notice is “exceedingly strict.” Compl. at ¶ 49. However, the Supreme Court has

already established that, although a somewhat heavier burden may be placed on a limited number

of persons, inconveniences such as making an extra trip to the DMV, and gathering additional

documents required for voter registration, do not qualify as a substantial burden on the right to

vote, or even represent a significant increase over the usual burdens of voting. Crawford, 553 U.S.

at 198-99 (emphasis added). Such requirements are wholly justified and, therefore, would not pose

a constitutional problem. See id. at 199-200. Even assuming that the burden may not be justified

(Defendants contend it is), that conclusion is by no means sufficient to invalidate the matching

process. See id.

        Plaintiffs also speculatively allege, without substantiating facts, that “[i]f they do not

discover their removal until after the registration deadline (30 days before an election) or at the

polls when they appear to vote, they will lose the right to vote altogether.” Compl. at ¶ 51. Plaintiffs

are simply wrong. As set forth in Section I, supra, Texas allows multiple safeguards to ensure

properly registered voters remain on the voting rolls, including immediate, same-day reinstatement



                                                  23
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 24 of 31



upon presentation of citizenship verification and provisional voting pursuant to Texas Election

Code §16.037(d) and § 63.011. See Crawford, 553 U.S. at 197-98 (the availability of the right to

cast a provisional ballot provides an adequate remedy for burdens arising from life’s vagaries). In

other words, even if Plaintiffs’ names appear on the list of registered voters and their registration

status cannot be determined, multiple statutory provisions secure qualified voters their rightful

place on the voting rolls. See id.

        Further, none of the Plaintiffs assert facts showing they have been denied their ability to

vote or are otherwise personally unable to vote. Id. at 201. Nor have Plaintiffs pleaded any facts

showing that they have actually lost or misplaced their proof of citizenship, or have attempted to

obtain proof of citizenship, or describing difficulty they have had in obtaining proof of citizenship

or timely providing such proof for voter registration purposes. Id. Plaintiffs’ Complaint does not

assert any facts regarding the difficulties Plaintiffs have experienced as a result of the matching

process, much less difficulties severe enough to overcome the State’s interest in employing

safeguards against voter fraud. Even assuming arguendo that an unjustified, special burden on

some voters existed, Plaintiffs fail to plead facts to support the invalidation of the entire matching

process as an appropriate remedy. Further, Plaintiffs have failed to plead facts sufficient to

demonstrate that such obstacles are severe enough to overcome the State’s interests in

implementing the matching procedure. See Crawford, 553 U.S. at 202-03. Moreover, Plaintiffs fail

to plead specific facts tying Secretary Whitley’s actions to their Equal Protection claim.

        Because the Complaint fails to properly plead any facts showing the matching process

imposes “excessively burdensome requirements” on any class of voters, Plaintiffs cannot show

that the character or magnitude of their alleged injuries qualify as a substantial burden on their

right to vote. Id. at 203-04.



                                                 24
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 25 of 31



               2.      The State’s Interest in Safeguarding the Integrity of the Electoral
                       Process Outweighs the Alleged Burdens to Plaintiffs

       The Supreme Court has acknowledged that not only is the risk of voter fraud real, it could

affect the outcome of a close election. See Crawford, 553 U.S. at 194-97. Accordingly, the

electoral system cannot inspire public confidence if no safeguards exist to deter or detect fraud or

to confirm the identity of voters. Id. at 194 (citing Building Confidence in U.S. Elections § 2.5

(Sept. 2005), App. 136-37 (Carter-Baker Report) (footnote omitted)). The Court has further stated:

       There is no question about the legitimacy or importance of the State’s interest in
       counting only the votes of eligible voters. Moreover, the interest in orderly
       administration and accurate recordkeeping provides a sufficient justification for
       carefully identifying all voters participating in the election process. While the most
       effective method of preventing election fraud may well be debatable, the propriety
       of doing so is perfectly clear.

Id. at 196. The Supreme Court has also stated that “[w]hile [the interest in the integrity and

legitimacy of representative government] is closely related to the State’s interest in preventing

voter fraud, public confidence in the integrity of the electoral process has independent significance,

because it encourages citizen participation in the democratic process.” Id. at 197.

       It is well-established that the State of Texas has a significant interest in protecting voter

confidence in the integrity and legitimacy of the electoral process. See id. at 194-97. As part of its

mission to safeguard voter confidence, Texas also has an interest in deterring and detecting voter

fraud. See id. at 196 (“There is no question about the legitimacy or importance of the State’s

interest in counting only the votes of eligible voters.”). On its own, the fact that voter rolls may be

inflated with individuals, such as non-citizens, who are not eligible to vote provides a neutral and

nondiscriminatory reason supporting the State’s decision to implement the matching process. See

id. at 196-97. Moreover, the State has a valid interest in participating in a nationwide effort to

improve and modernize election procedures. See id. at 194-97. Further, the State has an interest in



                                                  25
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 26 of 31



the uniform application and interpretation of election laws throughout Texas. See, e.g., Tex. Const.

art. 4, § 21. Under the law, Texas’s important interests enumerated above are enough to justify

implementation of the matching process.

       Plaintiffs’ First and Fourteenth Amendment claims must therefore be dismissed.

               B.      Plaintiffs Have Failed to State a Claim Under 52 U.S.C. § 10307

       In Count 3, Plaintiffs allege a claim pursuant to § 11(b) of the Voting Rights Act, which

provides: “No person, whether acting under color of law or otherwise, shall intimidate, threaten,

or coerce, or attempt to intimidate, threaten, or coerce any person for voting or attempting to

vote . . . .” 52 U.S.C. § 10307(b); see Compl. ¶¶ 92-98. Plaintiffs allege that Secretary “Whitley

coordinated a highly publicized press campaign” that “is objectively intimidating to the tens of

thousands of naturalized citizens” allegedly identified through the matching process. Compl.

¶¶ 94-95. Plaintiffs also claim Attorney General Paxton for “creat[ing] fear of unwarranted

criminal investigation and stok[ing] public anxiety about noncitizen voting.” Id. ¶ 96.

       As an initial matter, Plaintiffs have not established that they have a private right of action

to proceed under this provision. The Voting Rights Act explicitly authorizes the U.S. Attorney

General to bring a civil action for injunctive relief to stop a practice prohibited by Section 11, but

it says nothing about extending that enforcement authority to private parties. See 52 U.S.C. §

10308(d). Furthermore, the Supreme Court has called into doubt the entire enterprise of

recognizing implied private causes of action in civil rights statutes. See, e.g., Alexander v.

Sandoval, 532 U.S. 275 (2001); see also, e.g., Ziglar v. Abbasi, 137 S.Ct. 1843, 1856 (2017) (“If

the statute does not itself so provide, a private cause of action will not be created through judicial

mandate.”). Thus, Plaintiffs are not permitted to bring a cause of action pursuant to Section 11.




                                                 26
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 27 of 31



        Even if Plaintiffs were authorized to proceed under Section 11, their claims still fail.

“Limited precedent on Section 11(b) indicates that, in order to succeed on such a claim, a plaintiff

must show both an act of intimidation or attempt to intimidate, and that the act was done with the

specific intent to intimidate or attempt to intimidate.” Parson v. Alcorn, 157 F. Supp. 3d 479, 498

(E.D. Va.) (citing Olagues v. Russoniello, 770 F.2d 791, 804 (9th Cir. 1985)); see also United

States v. McLeod, 385 F.2d 734, 740 (5th Cir. 1967) (holding that Section 11(b) “essentially

requires proof of two ultimate facts: (1) that there was an intimidation, threat, or coercion, or an

attempt to intimidate, threaten or coerce, and (2) that the intimidation was for the purpose of

interfering with the right to vote”) (internal quotation marks omitted); Am. Federation of State,

Cnty. & Mun. Emps., Council 25 v. Land, 583 F. Supp. 2d 840 (E.D. Mich. 2008) (same). Section

11 “does not protect voters against inadvertent or technical violations of voting procedures but

against conduct intended to ‘intimidate, threaten, or coerce.’” Willingham v. County of Albany,

No. 04-369, 2005 WL 1660114 at *7 (N.D.N.Y. July 12, 2005) (quoting Olagues, 770 F.2d at

804). Because Plaintiffs’ allegations fall well short of this standard, Plaintiffs cannot satisfy either

of these elements.

        First, Defendants are not alleged to have committed any act that constitutes intimidation,

threats, or coercion of any lawful voter. The Election Advisory merely outlines a process by which

information and data will be shared with local voter registrars, who then may or may not choose

to investigate potentially ineligible voter registrations. The press releases merely describe this

process. “[S]ome citizens’ disquietude with a new process” does not rise to the level of actionable

intimidation. Parson, 157 F. Supp. 3d at 498. And even if Plaintiffs find Defendants’ public

statements “false,” “repugnant,” or unwise, public statements about potential voter fraud are “not,

without more, sufficient to justify the extraordinary relief that an injunction constitutes.” Ariz.



                                                  27
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 28 of 31



Democratic Party v. Ariz. Republican Party, No. 16-03752, 2016 WL 8669978, at *9 (D. Ariz.

Nov. 4, 2016). Accordingly, because Plaintiffs’ allegations of voter intimidation rest on nothing

more than a few Twitter posts and press releases, they cannot state a claim for a Section 11(b)

violation.

       Second, even if any voter intimidation could be said to have occurred—which it did not—

Plaintiffs cannot offer anything other than speculation and their own unsupported conclusions to

demonstrate a specific intent by Defendants to interfere with the right to vote. The Election

Advisory is explicit that the purpose of the matching process was to “produce[] the least possible

impact on eligible Texas voters while fulfilling the responsibility to manage the voter rolls.”

Election Advisory at 1. The information was based on “documents provided by [each] person to

show they are lawfully present in the United States,” and the stated “goal was to produce actionable

information for voter registrars while producing the least possible impact on eligible voters.”

Election Advisory at 1-2. The Court should accept this stated purpose. Cf. Am. Federation, 583 F.

Supp. 2d at 846 (accepting the affidavit of a defendant explaining the purpose of a challenged

directive). Plaintiffs’ First Amended Complaint does not contain factual allegations that could

support an inference of bad faith on the part of Defendants, especially in light of Defendants’ good

faith objective of maintaining the integrity of the State’s voter rolls. Cf. Olagues, 770 F.2d at 804.

Accordingly, Plaintiffs cannot state a claim that Defendants have violated Section 11 of the Voting

Rights Act.

               C.      Plaintiffs Have Insufficiently Pled a Class Action

       Plaintiffs have alleged a putative class action and contend that all of the requirements of

Rule 23(a) and Rule 23(b)(2) of the Federal Rules of Civil Procedure are satisfied by the First

Amended Complaint. See Compl. ¶¶ 74-81. Because the Court lacks jurisdiction over Plaintiffs’



                                                 28
         Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 29 of 31



claims, and because Plaintiffs have failed to state a claim upon which relief can be granted, there

is no basis for certifying a class action in this litigation, and Plaintiffs’ class allegations should be

dismissed as well. Nonetheless, Plaintiffs have filed a Motion for Class Certification. ECF No. 10.

Defendants reserve the right to oppose Plaintiffs’ motion and will do so in a timely manner and as

ordered by the Court.

                                           CONCLUSION

        For the foregoing reasons, the Court should grant the motion to dismiss.




                                                   29
Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 30 of 31



                            Respectfully submitted.

                            KEN PAXTON
                            Attorney General of Texas

                            JEFFERY C. MATEER
                            First Assistant Attorney General

                            RYAN BANGERT
                            Deputy Attorney General for Legal Counsel

                            /s/ Patrick K. Sweeten
                            PATRICK K. SWEETEN
                            Associate Deputy for Special Litigation
                            Texas Bar No. 00798537
                            TODD LAWRENCE DISHER
                            Trial Counsel for Civil Litigation
                            Texas Bar No. 24081854
                            MICHAEL TOTH
                            Special Counsel for Civil Litigation
                            Texas Bar No. 24100608
                            ROLA DAABOUL
                            Assistant Attorney General
                            Texas Bar No. 24068473
                            CHRISTOPHER D. HILTON
                            Assistant Attorney General
                            Texas Bar No. 24087727

                            P.O. Box 12548, Capitol Station
                            Austin, Texas 78711-2548
                            (512) 463-2120
                            FAX: (512) 320-0667
                            Patrick.Sweeten@oag.texas.gov
                            Todd.Disher@oag.texas.gov
                            Michael.Toth@oag.texas.gov
                            Rola.Daaboul@oag.texas.gov
                            Christopher.Hilton@oag.texas.gov

                            Counsel for Defendants




                              30
          Case 5:19-cv-00074-FB Document 20 Filed 02/11/19 Page 31 of 31



                                       CERTIFICATE OF SERVICE


        I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on February 11, 2019, and that the person(s) identified below was served by

CM/ECF:


 Danielle M. Lang*                                 Luis Roberto Vera, Jr.
 Mark P. Gaber*                                    General Counsel
 Campaign Legal Center                             Law Offices of Luis Roberto Vera, Jr. &
 1411 K Street NW, Suite 1400                      Associates
 Washington, DC 20005                              1325 Riverview Towers
 dlang@campaignlegal.org                           111 Soledad
 mgaber@campaignlegal.org                          San Antonio, TX 78205-2260
                                                   lrvlaw@sbcglobal.net
 *motions for admission pro hac vice
 Forthcoming
                                                   Chad W. Dunn
                                                   K. Scott Brazil
 Renea Hicks                                       Brazil & Dunn
 Law Office of Max Renea Hicks                     3303 Northland Drive, Suite 205
 P.O. Box 303187                                   Austin, TX 78731
 Austin, TX 78703                                  chad@brazilanddunn.com
 rhicks@renea-hicks.com

 David Richards
 Richards, Rodriguez & Skeith LLP
 816 Congress Avenue, Suite 1200
 Austin, TX 78701




                                               /s/ Christopher D. Hilton
                                               CHRISTOPHER D. HILTON




                                                 31
